Detailed Action
The current application was filed on or about March 20, 2018. 
This Detailed Action is a response to Applicant’s Amendment and Statement of Substance of Interview filed on or about 20 November 2020. 
Applicant has cancelled Claims 12 and 28.
Applicant has amended Claims 1-9, 13, 14, 17-24, 29-31, and 33-37.
Independent Claims 1, 17, and 31 are allowable.
Dependent claims 2-11, 13-16, 16-27, 29, 30, and 32-37 are allowable as depending from an allowed independent claim. 
Claims 1-11, 13-27, and 29-37 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Independent Claims 1, 17, and 31 are allowable.
Claims 2-11, 13-16, 18-27, 29-30, and 32-37 are allowable as depending from an allowable independent claim. 
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1, 17, and 31 recite a data storage device, method, or computer readable storage medium where a plurality of collections of data including a first and second collection of data.  Entropy is calculated for the first collection of data resulting in a first entropy indicator.  At 
The closest prior art includes the prior art cited in the previous office action.  Theses references are Martin et al (EP 3038003 A1 hereinafter referred to as Martin); Lyda, Robert et al: “Using Entropy Analysis to Find Encrypted and Packed Malware”, Security & Privacy, IEEE, IEEE Service Center, Los Alamos, CA, US, vol. 5, no. 2 1 March 2007 (2007-03-01), pages 40-45 (hereinafter referred to as Lyda); and, Kane-Perry et al (US 9,336,381 B1 referred hereinafter as Kane-Perry).  
Martin [0001] teaches a system capable of real time protection of a computer system from unsolicited encryption of computer files and deters the operation of ransomware.  Martin accomplishes those goals by calculating the magnitude of the entropy of two data sets held in non-volatile storage.  Martin [0013].  The magnitudes are compared and if the difference or delta between the magnitudes exceeds a threshold, the process is interrupted.  Martin [0013].  Martin does not disclose each and every element of the present invention.  For example, Martin does not disclose a decision point where a controller has to determine whether or not to backup a collection of data based on the determined entropies, nor does Martin contemplate increasing the sensitivity of detecting encryption through the application of entropy indicators. 
Lyda describes entropy, how entropy is measured, and the application of those concepts through an analysis tool called Bintropy.  Lyda [Pg. 41].  In contrast with the disclosed invention, Lyda does not determine whether to backup data or retain an earlier backup of data.  
Kane-Perry is also an invention focused on the use of entropy magnitudes to determine whether data is encrypted.  However, Kane-Perry uses a threshold entropy magnitude based on a baseline information entropy.  Kane-Perry [Col. 10 Lines 55-59].  If an analyzed portion of a document surpasses the threshold then those areas are identified as high-entropy areas which are marked as sensitive information. Kane-Perry [Col. 10 Lines 59-67, Col. 11 Lines 1-5].  The current application’s invention is focused on backing up or otherwise protecting the state of the system when malicious encryption begins.  Kane-Perry is focused on identifying sensitive data.  Applicant’s amendments to the claims have clearly distinguished the claims in the present application from Kane-Perry’s disclosure.   
Additionally, the prior art teaches performing malware detection based on entropy analysis of blocks of data where the blocks of data are sub-units of a large data collection.  For example, McMillan et al (US 8,069,484 B2 referred hereinafter as McMillan) teaches reviewing blocks of data from a computer system and identifying the data’s entropic characteristics.  McMillan [Col. 2 Lines 40-44].  If suspicious data crosses a threshold, the data can be filtered from the system.  McMillan [Col. 2 Lines 49-52].  However, McMillan does not disclose backing up data, comparing two entropy values to determine whether data should be backed up, or increasing the sensitivity of encryption detection using entropic indicators.  
An updated search of the available prior art failed to provide a teaching, alone or in combination, to overcome the deficiencies in the above discussed art in a manner which would anticipate or render the claimed invention obvious.

Response to Arguments
Applicant’s argument with respect to Examiner’s 35 U.S.C. 101 rejection are persuasive.  The rejection is withdrawn. 
Applicant’s arguments with respect to Examiner’s 35 U.S.C. 112(b) rejection are persuasive.  The rejection is withdrawn. 
Applicant’s arguments with respect to Examiner’s 35 U.S.C. 103 rejection are persuasive.  The rejection is withdrawn. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached at (571) 272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F.W./Examiner, Art Unit 2138 
           
/William E. Baughman/Primary Examiner, Art Unit 2138